Fourth Court of Appeals
                                         San Antonio, Texas
                                                 June 29, 2022

                                             No. 04-22-00294-CV

                                        IN REGARD TO M.T.M.S.

                                   Original Habeas Corpus Proceeding 1

                                                    ORDER

        On May 17, 2022, the Department filed a petition for writ of habeas corpus. No responses
were filed. We conditionally grant the petition for writ of habeas corpus and order the Honorable
Mary Lou Alvarez to, within fifteen days of this order, vacate the order for writ of capias and
location of child with assistance of electronic data signed on May 13, 2022. See TEX. R. APP. P.
52.8(c). The writ will issue only in the event we are informed Judge Alvarez has failed to comply
with this order.


        It is so ORDERED on June 29, 2022.


                                                                       _____________________________
                                                                       Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of June, 2022.

                                                                       _____________________________
                                                                       Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 2021-PA-00518, styled In the Interest of M.T.M.S., a Child, pending in the
131st Judicial District Court, Bexar County, Texas. The Honorable Mary Lou Alvarez presiding over the order at
issue.